         Case 1:18-cv-08828-KPF Document 70 Filed 06/30/19 Page 1 of 1

                          SIEGEL TEITELBAUM & EVANS, LLP
                                           ATTORNEYS AT LAW
                                     260 MADISON AVENUE, 22ND FLOOR
                                       NEW YORK, NEW YORK 10016

                                                                                           TELEPHONE
                                                                                        (212) 455-0300
                                                                                            FACSIMILE
                                                                                        (212) 448-0066


                                                                 June 30, 2019

BY ECF
The Honorable Katherine Polk Failla
United States District Judge
40 Foley Square
New York, NY 10007

                        Re: Nicholas v. Trump, No. 18 Civ. 8828 (KPF)

Dear Judge Failla:

        We represent Plaintiffs JB Nicholas, Liane Nikitovich and Kristine Rakowsky
(“Plaintiffs”) in the above-captioned matter and write respectfully to request oral argument on
the motion to dismiss filed by Defendants in this matter.

        On May 10, 2019, Defendants moved to dismiss Plaintiffs’ First Amended Complaint
pursuant to Federal Rule of Civil Procedure 12(b)(1). See Dkt. Nos. 57-61. On June 24, 2019,
Plaintiffs filed their papers in opposition to Defendants’ motion to dismiss. Dkt. Nos. 62-66. On
June 28, 2019, the Court granted, Dkt. No. 69, Defendants’ request, Dkt. No. 67, for an extension
of time to file their reply papers, which are now due, July 15, 2019.

        Plaintiffs respectfully submit that oral argument would provide an opportunity for the
parties to expand on and clarify their arguments, which may prove of assistance to the Court in
resolving Defendants’ motion.


                                                        Respectfully,
                                                                       /s/
                                                        Norman Siegel
                                                        Herbert Teitelbaum
                                                        Kate Fletcher
                                                        SIEGEL TEITELBAUM & EVANS, LLP
                                                                     /s/
                                                        Goutam U. Jois

                                                        Attorneys for Defendants

Cc: All Counsel of Record, via ECF
